This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 32,809

 5 ABIGAIL ADAMS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Christina P. Argyres, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 James Rawley
13 Albuquerque, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 BUSTAMANTE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.

6

7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge
9 WE CONCUR:


10
11 RODERICK T. KENNEDY, Chief Judge


12
13 CYNTHIA A. FRY, Judge




                                           2